Smith, J., (after stating the facts).. Section 1 of the Act No. 321 reads as follows: “That when the people of any given territory in any county in this State, other than incorporated cities and towns, desire to avail themselves of the benefits of all laws of this State, for the regulation of public schools in incorporated cities and towns, they may be organized into, and established as, a single school district, in the same manner and with powers therein provided, with such modifications of said laws as are herein provided. ’ ’ Section 1 of the Act No. 116 reads as follows: “Any two or more school districts in this State may be organized into and established as a single consolidated school district in the manner and with the powers hereinafter specified.” The law is well established that where the Legislature takes up an old subject anew and covers the entire ground of the subject-matter of the former statute, and evidently intends a substitute for it, the prior act will be repealed thereby, although there are no express words to that effect, and although there may be in the old act provisions not embraced in the new. Lawyer v. Carpenter, 80 Ark. 411; Western Union Tel. Co. v. State, 82 Ark. 302. Appellees say that Act No. 321 was an ill-advised piece of legislation, and has resulted in the dismemberment of the districts which have in part been incorporated into Special School District No. 33, and show that portions of the old districts have been left without adequate school facilities, and it is shown that many other unhappy results are possible under the operation of this Act No. 321; and it is argued that these possibilities must have been and were apparent to the next Legislature which convened after its enactment, and that the subject was taken up anew and school districts were treated as entireties, and that therefore this last act repealed the first one. We have set out the first section of each of these acts, and it is seen that the first act provided for the establishment of special rural school districts without regard to the boundaries, of the common school districts out of which a special school district is established, and section 1 of the Act of 1911 shows the Legislature was dealing with school districts as entireties. It may be, and no doubt is true, that many individual hardships will result under the operation of this Act No. 321; but this suggestion was urged against it in the first case which arose under it and which reached this court after its passage, and it was there said: “Of course, the act under consideration will have the effect, when put in operation in the manner designated in the act, to change the boundaries of common school districts within the territory organized into single school districts, and thus may work hardships in individual instances where the boundaries of common school districts are disturbed by the changes made; but with the policy or expediency of the legislation this court has naught to do, so long as the act does not violate constitutional Hmitations. ” Common School Dist. No. 13 v. Oak Grove Special School District, 102 Ark. 411. The two acts provide different methods for the establishment of special rural school districts and if the first is not repealed by the last, the law is that special school districts may be created by the consolidation of common school districts, as entireties, or by taking only portions of different common school districts, and it is competent for the Legislature to enact that these districts might be established in either manner. Repeals by implication are never favored, and this last act does not expressly repeal the first one; and we will not hold that this result is accomplished by implication, unless that result is clearly manifest. Chicago, R. I. & P. Ry. Co. v. McElroy, 92 Ark. 600; De Queen v. Fenton, 100 Ark. 504. But we do not think the intention of the Legislature was thus manifested; but that on the contrary, the purpose of the last act was to provide another method for the creation of special school districts. The Legislature evidently thought it proper to allow the electors to determine whether special rural school districts should be established by the consolidation of common school 'districts as a unit, or to establish special districts by taking only portions of the respective common school districts; and while it may be true that one method is wise and the other unwise, this is a question of policy to be decided by the Legislature, and its action in that respect is not reviewable by the court. The procedure 'for the establishment of the districts is not the same under the two acts, but we do not deem it necessary to point out the difference, as the Legislature had the right to prescribe the manner in which either kind of district might be formed. The case of Common School District No. 13 v. Oak Grove Special School District, supra, and the cases of Bonner v. Snipes, 103 Ark. 298, and Bunch v. Chaffin, 106 Ark. 306, indicate the practice where districts are formed under the act of 1909, and, although this act of 1911 provides a different procedure, it does not follow, because of this difference, that the last act repeals the first; because the Legislature, for any reason satisfactory to itself, could have prescribed such procedure for the establishment of either kind of district as it saw fit to do. While we think there is no irreconcilable conflict between these acts, it is nevertheless true that the last provides the exclusive method by which common school districts, as entireties, may be consolidated, and to that extent the first act is repealed by the last. Under the first act common school districts might be consolidated in whole or in part; but the last act provides how districts may be consolidated as entireties and is exclusive when they are so formed, but it does not provide that special rural districts shall not be otherwise formed. We conclude, therefore, that the acts relate to different conditions, under which special rural districts may be formed, and that both acts are in force, except that the first act does not now govern the consolidation of common school districts as entireties. Accordingly the judgment of the court below -will be reversed and the cause remanded.